In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-17-00200-CV
                              ________________________


 ENDOSCOPY GP, LLC AND AMARILLO ENDOSCOPY CENTER, L.P., APPELLANTS

                                            V.

                       AMERIPRIDE SERVICES, INC., APPELLEE



                       On Appeal from the County Court at Law No. 2
                                   Potter County, Texas
            Trial Court No. 105786-2; Honorable Pamela Cook Sirmon, Presiding


                                       July 17, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Pending before this court is Appellants’ Joint Motion to Set Aside the Trial Court’s

Judgment and Remand to Trial Court of Appellants, Endoscopy GP, LLC and Amarillo

Endoscopy Center, L.P., and Appellee, Ameripride Services, Inc. In their joint motion,

the parties request that we set aside the trial court’s judgment and remand the case to

the trial court for rendition of a judgment in accordance with the parties’ agreement.
      To accord the trial court with jurisdiction to accomplish the relief requested by the

parties and effectuate their agreement, we grant the motion and, without passing on the

merits of the appeal, set aside the trial court’s judgment, and remand the cause to the

trial court for rendition of judgment in accordance with the agreement of the parties.

See TEX. R. APP. P. 42.1(a)(2)(B). Pursuant to the motion, all costs on appeal should be

taxed against the parties incurring them. Id. at 42.1(d). Having set aside the judgment

at the request of the parties, no motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                Per Curiam




                                            2